  Case: 3:21-cr-00009-WHR Doc #: 13 Filed: 06/02/21 Page: 1 of 1 PAGEID #: 76



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

 UNITED STATES OF AMERICA                          CASE NO. 3:21cr9

        Plaintiff,
                                                   JUDGE WALTER H. RICE
 vs.

 IZAAK KEMP

        Defendant.


        ENTRY REFERRING DEFENDANT TO DR. MASSIMO De MARCHIS,
       PSY.D., FOR AN EXAMINATION TO DETERMINE PRESENT MENTAL
       STATVS AND TESTING TO DETERMINE COGNITIVE ABILITIES AND
         POTENTIAL OF DEFENDANT, PURSUANT TO 18 U.S.C.§3552(c);
          PROCEDURES ORDERED OF COUNSEL; REQUEST OF DR. De
                        MARCHIS AND OF COUNSEL


       This Court, upon its own motion, pursuant to 18 U.S.C. §3552(c), refers Defendant herein

to Dr. Massimo De Marchis, for the purposes of a mental status evaluation.

       Defendant is currently on bond with this Court, awaiting sentencing. The Court requests

Dr. Marciani to contact defendant's counsel, Ronald Keller at 937-372-6921, to facilitate the

scheduling of an appointment.


        For its part, the Court will furnish the Presentence Investigation Report and

Statement of Facts. Dr. Massimo De Marchis, Psy.D. should delay any evaluation until

expirationof the seven day period.


 May 26, 2021
                                      WALTER H. RICE
                                      UNITED STATES DISTRICT JUDGE
Copies to:
Counsel of record
